Citation Nr: 1203145	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left hip disorder secondary to service-connected degenerative joint disease of the right knee and the service-connected lumbar spondylosis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from February 1960 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  By way of the January 2007 decision the RO denied service connection for a left hip disorder and confirmed and continued a denial for service connection for lumbar spondylosis. 

During the pendency of the appeal, an October 2009 rating decision granted the Veteran service connection for lumbar spondylosis with a 10 percent disability rating effective October 18, 2005.  Since the October 2009 rating decision granted the Veteran service connection for lumbar spondylosis all benefits sought on appeal have been granted and the issue is no longer before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
In the January 2012 Informal Hearing Presentation, the Veteran's representative stated that the Veteran should be considered for entitlement to service connection for  myocardial infarction secondary to Agent Orange Exposure and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Those issues have now been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue on appeal; specifically, a VA examination. 

The Veteran was originally denied service connection because the probative evidence of record was against the Veteran's left hip disorder being directly related to service or secondary to his service-connected degenerative joint disease of the right knee; this was based on an opinion by a November 2006 VA examiner and subsequent December 2006 addendum.  However, since the January 2007 rating decision the Veteran has been granted service connection for lumbar spondylosis and the Veteran's representative asserts that the Veteran's left hip disorder is secondary to both his degenerative joint disease of the right knee and/or his lumbar spondylosis.  The Board notes that in addition to the representative's statement there is a May 2007 VA treatment note that indicated the Veteran reported that his spine occasionally sent stabbing pain to his left hip.  Thus, the Board finds that the Veteran should be scheduled for a VA examination to determine that nature and etiology of the Veteran's left hip disorder; the VA examiner should opine if the Veteran's left hip disorder is at least as likely as not due to or aggravated by his service-connected disabilities, including his degenerative joint disease of the right knee and lumbar spondylosis. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment, including VA and private treatment reports. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain all relevant and pertinent VA and private treatment reports. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his left hip disorder.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should then provide findings and opinions addressing each of the following questions:

(a) Does the Veteran have a current diagnosed left hip disorder?

(b) If so, is the condition at least likely as not due to some aspect of his military service? 

(c) Is the diagnosed left hip disorder, at least likely as not due to or aggravated by the Veteran's service-connected disabilities, including his degenerative joint disease of the right knee and lumbar spondylosis?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.   


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



